DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 03/26/2020. 
Claims 1-21 are pending in the Application with independent Claims 1, 16, 18 and 20.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 18 and 20, the limitation “determine for a received result of the one or more device self-tests, whether the result fulfills a predetermined receive time criterion describing an acceptable time until the result should have been received” renders the 
The specification describes the time criterion in various examples, i.e. as an acceptable time until the result should have been received, which is not adequate to clearly define the limitation. The term “should have been received” is an indefinite term failing to define the time requirement. The term “the result fulfills” is not clear in defining the determining criterion.  
 “determine a difference between the received result and a target result is indefinite: because the specification fails to define the “target result”. 
“if the predefined receive time criterion is fulfilled and if the difference between the received result and the target result is within a predetermined range, generate a signal representing a passed self-test” is indefinite. The Claim fail to recite the device by which to perform the different functions to meet the requirements of generating a “pass” self-test.
Claim 1, 18, change “generate a signal representing a passed self-test” to “generate a “pass” signal during self- test”.
“to perform one or more device self-tests” is indefinite. It is unclear if a processor performs one self-test on many devices or many self-tests on one device.
Claim 16, “if the determined authenticity satisfies a predetermined authenticity requirement, initiate one or more self-tests according to the verified self-test instruction” is indefinite because there is no adequate support in the specification for the limitation. i.e. e.g. in the specification “determine an authenticity of a stored self-test instruction as a result of having received the instruction to perform the one or more device self-tests”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, 16, 18 and 20 recite an abstract idea, under Step 2A Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, according to the limitations,  
“generate an instruction for one or more second processors to perform one or more device self-tests” 
“determine for a received result of the one or more device self-tests, whether the result fulfills a predetermined receive time criterion describing an acceptable time until the result should have been received” 
“determine a difference between the received result and a target result” 
“if the predefined receive time criterion is fulfilled and if the difference between the received result and the target result is within a predetermined range, generate a signal representing a passed self-test”.
Independent Claim 16 “determine an authenticity of a stored self-test instruction” and “if the determined authenticity satisfies a predetermined authenticity requirement, initiate one or more self-tests according to the verified self-test instruction”
For example, the limitations of “determine for a received result of the one or more device self-tests”  “determine a difference between the received result and a target 
For example, but for the “by a processor performing operations” language in the context of this claim encompasses the user thinking that “determine a difference between the received result and a target result” without the recitation of a specific device for performing a function, using generic computer components, such as a processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application, under Step 2A Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the claim recites additional elements using a processor to perform operations, i.e. generate an instruction for one or more second processors to perform one or more device self-tests. The processor in all steps is recited at a high-level of generality (i.e., 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to generate instructions to determine a difference between the received result and a target result  amounts to no more than mere software instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally, the software instructions must produce a useful, concrete and tangible result otherwise the claims fail the 35 U.S.C. 101 statutory requirement. The software constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.    
Dependent Claims 2-15, 17, 19 and 21 recite no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claims. The claimed invention does not include significantly more than the judicial exception because applying software instructions to an information processing device for executing instructions to perform operations does not satisfy the requirements of subject matter eligibility under 35 USC 101.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 16, 2021
Non-Final Rejection 20210916
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov